DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to reply filed 11/23/2020. Claims 1, 2 & 5-11 are allowed (renumbered: 1-9) whereas 3, 4 are cancelled without prejudice.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated March 05, 2021 with applicant's attorney Leonard Z. Hua (Reg. No. 69,247)
AMENDMENTS TO THE CLAIMS
Claim 1 (Currently Amended):  A method for service creation within a telecommunications network in order to provide automated communication services to client devices connected to the telecommunications network, the method comprising:
receiving, by a point of delivery of the telecommunications network, a resource-up-message via a specific central access port of the point of delivery, wherein the point of delivery comprises a plurality of central access ports, and wherein the specific central access port corresponds to: 
a specific physical access resource assigned to port identification information; and/or 
a possibility to wirelessly access the telecommunications network based on device identification information, subscriber identity module identification information, and/or user identification information;
in response to reception of the resource-up-message at the point of delivery, transmitting a lookup request to a central database of the telecommunications network for performing a lookup in the central database, wherein the lookup request comprises: the port identification information of the specific physical access resource, the device identification information, the subscriber identity module identification information, and/or the user identification information; 
after transmitting the lookup request, receiving, by the point of delivery, database response information, wherein the database response information is related to customer identification information and/or service attributes information of a communication service or a plurality of communication services to be configured; and 
provisioning the communication service or the plurality of communication services, performing service creation, and assigning a service profile to a specific client device, wherein the provisioning comprises: invoking, within the point of delivery, virtual network functions corresponding to the communication service or the plurality of communication services to be configured, wherein the invoked virtual network functions realize internet protocol edge devices or internet protocol edge device functionalities;
wherein the port identification information of the specific physical access resource, the device identification information, the subscriber identity module identification information, and/or the user identification information are used to implicitly authenticate the specific client device or a subscriber, wherein the authentication is based on physical port-related information inserted by an access-node-control-protocol client. 

Claim 2 (Previously Presented):  The method according to claim 1, wherein the specific physical access resource, a device connected to the specific physical access resource and/or the specific client device act as an access-node-control-protocol client, and wherein the specific central access port of the point of delivery acts as an access-node-control-protocol server or proxy. 

Claims 3-4 (Cancelled).

Claim 5 (Previously Presented):  The method according to claim 1, wherein the central access ports of the point of delivery are software-defined-network-based central access ports such that the service creation is independent from a customer session. 

Claim 6 (Currently Amended):  The method according to claim 1, wherein at least one type-length-value element, related to using the access-node-control-protocol, is used, wherein the at least one type-length-value element refers to a data transmission tunnel used to transmit Netconf/Yang-related data and/or wherein the at least one type-length-value element refers to a data transmission tunnel used to transmit OpenFlow-related data. 

Claim 7 (Currently Amended):  The method according to claim 1, wherein at least one type-length-value element, related to using the access-node-control-protocol, is used, wherein the at least one type-length-value element refers to WiFi property data.

Claim 8 (Previously Presented):  The method according to claim 1, wherein a wireless internet-of-things device acts as a supplicant, and wherein WiFi access points or small cell access points act as an access-node-control-protocol client and the point of delivery acts as server or proxy. 

Claim 9 (Previously Presented):  The method according to claim 1, wherein network slices are automatically set up by using the access-node-control-protocol to partition WiFi access points or small cell access points and related links to the point of delivery. 

Claim 10 (Currently Amended):  A system for service creation within a telecommunications network in order to provide communication services to client devices connected to the telecommunications network, wherein the system comprises: 
at least one point of delivery; 
at least one central database; and
at least one access network, wherein: 
the at least one access network comprises a plurality of physical access resources; and/or 
the at least one access network provides possibilities to wirelessly access the telecommunications network; 
wherein the at least one point of delivery comprises a plurality of central access ports;
wherein a specific central access port of the at least one point of delivery is configured to receive a resource-up-message, wherein the specific central access port corresponds to:
a specific physical access resource assigned to port identification information; and/or 
a possibility to wirelessly access the telecommunications network based on device identification information, subscriber identity module identification information, and/or user identification information;
wherein the at least one central database is configured to receive a lookup request for performing a lookup in the at least one central database, wherein the lookup request is in response to reception of the resource-up-message at the at least one point of delivery, and wherein the lookup request comprises the port identification information of the specific physical access resource, the device identification information, the subscriber identity module identification information, and/or the user identification information; 
wherein the at least one point of delivery is configured to receive database response information, wherein the database response information is related to customer identification information and/or service attributes information of a communication service or a plurality of communication services to be configured; 
wherein the at least one point of delivery is configured to invoke virtual network functions, corresponding to the communication service or the plurality of communication services to be configured, for provisioning the communication service or the plurality of communication services, performing service creation, and assigning a service profile to a specific client device, wherein the invoked virtual network functions realize internet protocol edge devices or internet protocol edge device functionalities; and
wherein network slices are automatically set up by using the access-node-control-protocol to partition WiFi access points or small cell access points and related links to the at least one point of delivery.

Claim 11 (Currently Amended):  One or more non-transitory computer-readable mediums having processor-executable instructions stored thereon for service creation within a telecommunications network in order to provide automated communication services to client devices connected to the telecommunications network, 
wherein the processor-executable instructions, when executed, facilitate:
receiving, by a point of delivery of the telecommunications network, a resource-up-message via a specific central access port of the point of delivery, wherein the point of delivery comprises a plurality of central access ports, and wherein the specific central access port corresponds to: 
a specific physical access resource assigned to port identification information; and/or 
a possibility to wirelessly access the telecommunications network based on device identification information, subscriber identity module identification information, and/or user identification information;
in response to reception of the resource-up-message at the point of delivery, transmitting a lookup request to a central database of the telecommunications network for performing a lookup in the central database, wherein the lookup request comprises: the port identification information of the specific physical access resource, the device identification information, the subscriber identity module identification information, and/or the user identification information; 
after transmitting the lookup request, receiving, by the point of delivery, database response information, wherein the database response information is related to customer identification information and/or service attributes information of a communication service or a plurality of communication services to be configured; and 
provisioning the communication service or the plurality of communication services, performing service creation, and assigning a service profile to a specific client device, wherein the provisioning comprises: invoking, within the point of delivery, virtual network functions corresponding to the communication service or the plurality of communication services to be configured, wherein the invoked virtual network functions realize internet protocol edge devices or internet protocol edge device functionalities;
wherein the port identification information of the specific physical access resource, the device identification information, the subscriber identity module identification information, and/or the user identification information are used to implicitly authenticate the specific client device or a subscriber, wherein the authentication is based on physical port-related information inserted by an access-node-control-protocol client. 
Reasons for Allowance
An updated search has been performed, and no additional prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest at least “A system for service creation within a telecommunications network in order to provide communication services to client devices connected to the telecommunications network, wherein the system comprises: at least one point of delivery; at least one central database; and at least one access network, wherein: 
the at least one access network comprises a plurality of physical access resources; and/or the at least one access network provides possibilities to wirelessly access the telecommunications network; 
wherein the at least one point of delivery comprises a plurality of central access ports; wherein a specific central access port of the at least one point of delivery is configured to receive a resource-up-message, wherein the specific central access port corresponds to:
a specific physical access resource assigned to port identification information; and/or a possibility to wirelessly access the telecommunications network based on device identification information, subscriber identity module identification information, and/or user identification information;
wherein the at least one central database is configured to receive a lookup request for performing a lookup in the at least one central database, wherein the lookup request is in response to reception of the resource-up-message at the at least one point of delivery, and wherein the lookup request comprises the port identification information of the specific physical access resource, the device identification information, the subscriber identity module identification information, and/or the user identification information; 
wherein the at least one point of delivery is configured to receive database response information, wherein the database response information is related to customer identification information and/or service attributes information of a communication service or a plurality of communication services to be configured; 
wherein the at least one point of delivery is configured to invoke virtual network functions, corresponding to the communication service or the plurality of communication services to be configured, for provisioning the communication service or the plurality of communication services, performing service creation, and assigning a service profile to a specific client device, wherein the invoked virtual network functions realize internet protocol edge devices or internet protocol edge device functionalities; and
wherein network slices are automatically set up by using the access-node-control-protocol to partition WiFi access points or small cell access points and related links to the at least one point of delivery”, as substantially described in independent claims 1, 10 and 11. These limitations, in combination with the remaining limitations of claims 1, 10 and 11 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Interpreting the claims in light of the specification, updated search, based on applicant's argument filed on 11/23/2020, and further in lieu of examiner's amendments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454